From the pleadings and proofs the case appeared to be this: Bartlett Yancey died intestate in the year 1828, seized in fee of lands in Caswell County, and leaving several          ( 89 ) children, his heirs-at-law; of whom one was Caroline L., who intermarried with the plaintiff, Mebane, in 1841, and died *Page 66 
in December, 1842, without having had issue, and under the age of twenty-one years. Some years anterior to the marriage of Mrs. Mebane, upon a suit instituted between herself and the other heirs for that purpose, the Court of Equity decreed that a part of the land should be sold for a division, and they were sold by the Clerk and Master, and brought about $25,000. The money was subsequently paid into the office of the Master, and he was directed by the Court to lend it out at interest for the benefit of the parties in the cause; and he did so, and received for interest about the sum of $6,000, which he re-invested from time to time as opportunity offered. After the marriage of the plaintiff, to wit, in March, 1842, he took a loan of $2,500, part of the fund, and executed his bond therefore to the Master. In November, 1842, an order was made in the cause, that the Master should pay to the heirs respectively their several shares of the said fund, the payments to be made to the adults in person and to the guardians of the infants respectively; but nothing was done under the same before the death of Mrs. Mebane.
The plaintiff took administration of his late wife's estate, and filed this bill against the surviving heirs and the Clerk and Master, and therein prays his wife's share of the proceeds of the sale of the land and the interest accumulated to be paid to him, or such part thereof as he is entitled to.
The answer of the heirs insists that the whole fund is real estate and descended to them in possession; because there is nothing in the case equivalent to actual seisin, which would have been necessary to give the husband an estate as tenant by the curtesy, and because the wife was supported out of her personal estate, and not at all out of the interest accrued on this fund, which, in truth, was in no manner severed from the principal.
It is very plain that the plaintiff has no title to his wife's share of the capital; that is, of the original price for which the land sold. As administrator, he can not have it; because the proceeds of sale are, as respects infants and married women, real estate and to be secured accordingly, so that they shall go to the real and not the personal representatives. Rev. St., c. 85, sec. 7. For the same reason, he is not, as husband, entitled to the fund absolutely; nor as tenant by the curtesy, for the want of issue. If it had got into his hands, he would have been obliged to refund it to *Page 67 
his wife's heirs, as things have turned out. Scull v. Jernigan, 22 N.C. 144. The decree of November, 1842, makes no difference. Being both an infant and covert, the decree would not have been binding on her, as between her and her husband, they not being opposing parties in the suit. But the decree does not cover her case in terms; for it gives no directions for the payment of the shares of the married women, and no doubt the omission was of purpose, as the act directs such shares to be invested or settled, so as to be secured to the wife and her heirs. As respects a share of the capital, therefore, the bill must be dismissed.
But we hold that the plaintiff is entitled to a decree for all the interest accrued on his wife's share, after defraying her proportion of the expense of those proceedings. Regarding the original fund as realty, yet the interest is not, for that is the annual profit; and the general rule is that rents or the profits of real estate, accrued during the seisin of a particular person, go to the executor of that person, and not to the heir, nor even to one who takes by a limitation over on a contingency, which divested the estate of the first taker. Profits of land are not taken in land, but in its produce, money; and that is personalty. The profits during the marriage, vested in the husband, who has survived, and those which accrued before, belong to the plaintiff as administrator. We say they belong to him as administrator, because we can not regard the sum received by him from the Master, for which he gave his bond, as received in his own right, or in any other light than a loan. He exercised no right of ownership over the fund; not even becoming a party in the cause,     ( 91 ) as far as appears. Consequently, he succeeds to that part of the fund in his representative direction.
PER CURIAM.                           DECREED ACCORDINGLY.